NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0034n.06
                           Filed: January 15, 2009

                                             NO. 08-3526

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


MARIA TERESA FERNANDEZ-MARIN,

                               Petitioner,
                                                              ON APPEAL FROM
v.                                                            BOARD OF IMMIGRATION

MICHAEL B. MUKASEY, Attorney General,

                        Respondent.
___________________________________________/

BEFORE:        SUHRHEINRICH, BATCHELDER, SUTTON; Circuit Judges.

                                         I. Introduction

       SUHRHEINRICH, Circuit Judge. Petitioner Maria Fernandez-Marin, a native and citizen

of Colombia, seeks review of a final order of removal. The Board of Immigration Appeals (BIA)

accepted the Immigration Judge’s (IJ) factual determination that Fernandez-Marin was credible, but

the BIA overturned the IJ’s decision to grant withholding of removal after concluding that she failed

to demonstrate either past persecution or a clear probability of future persecution. Because the BIA

decision was not manifestly contrary to law, we AFFIRM.

                                         II. Background

                                     A. Factual Background

       The BIA summarized the relevant facts as follows:

       The respondent testified that she was a member of the Catholic church and the
       Liberal party and employed [as a System Program Analyst] at the University of San
       Buenaventura. She testified that she joined the Liberal party in 1990 in order to
       oppose the guerillas who had lifted up arms against the government and were
       involved in drug trafficking, paramilitary actions, and terrorism. She testified that,
       through the university, she began working with poor children, beginning in 1990, in
       order to educate them and prevent them from being recruited by the guerillas. She
       testified that the event that precipitated her departure from Colombia was a
       threatening phone call she received on October 23, 2000, from a man who identified
       himself as being a member of the guerilla group, the Revolutionary Armed Forces of
       Colombia (FARC). She testified that the person on the phone used vulgar language
       to the effect of, “You [expletive] whore don’t go into our sections, don’t go in to the
       poor children, this is my territory.” She testified that she left Colombia on October
       28, 2000, only 5 days after receiving the phone call. The respondent testified that her
       colleagues who worked with the children also received similar phone calls and, to her
       knowledge, none of them had ever been harmed by the FARC. She testified that her
       parents still live in Colombia.

Fernandez-Marin v. Mukasey, No. A28 338 183 (BIA Apr. 8, 2008).

                                     B. Procedural History

       Fernandez-Marin was admitted to the United States on October 28, 2000, pursuant to a B-2

visitor’s visa, which authorized her stay until April 27, 2001. On September 11 or September 20,

2002, Fernandez-Marin filed for asylum, withholding of removal under the Immigration and

Naturalization Act (INA), and protection under the Convention Against Torture (CAT). On April

29, 2005, the Department of Homeland Security issued a Notice to Appear, charging Fernandez-

Marin with overstaying the period of her authorized admission.

       On September 6, 2005, Fernandez-Marin appeared before the Immigration Judge (IJ). She

conceded removability and that her asylum claim was untimely. Thus, she only pursued withholding

of removal under the INA and CAT.

       On August 14, 2006, after a merits hearing on Fernandez-Marin’s claims, the IJ issued an oral

decision denying protection under CAT, ordering her removed to Colombia on the charges contained

in the Notice to Appear, and granting her request for withholding of removal under the INA.


                                                -2-
       On August 31, 2006, the Government filed Notice of Appeal to the BIA. On April 8, 2008,

the BIA issued its decision sustaining the Government’s appeal. The BIA accepted the IJ’s factual

determination that Fernandez-Marin was credible, but the BIA overturned the IJ’s decision to grant

withholding of removal after concluding that she failed to demonstrate either past persecution or a

clear probability of future persecution. The BIA granted Fernandez-Marin 60 days in which to

voluntarily depart the United States and, alternatively, ordered her removed consistent with the IJ’s

decision if she failed to voluntarily depart.

       On May 5, 2008, Fernandez-Marin appealed the BIA’s decision to this Court.

                                            III. Analysis

                                      A. Standard of Review

       Neither party takes issue with the BIA’s conclusion that Fernandez-Marin is credible.

Therefore, the only issue before this Court is whether the BIA erred in denying Fernandez-Marin

withholding of removal. “When we review a denial of withholding of removal under the INA, [t]he

standard of review requires us to uphold the BIA’s determination against withholding the removal

of an alien, unless it is manifestly contrary to the law.” Ndrecaj v. Mukasey, 522 F.3d 667, 677 (6th

Cir. 2008) (quotations omitted). Under this deferential standard, this Court “must find that the

evidence ‘not only supports a contrary conclusion, but indeed compels it.’” Almuhtaseb v. Gonzales,

453 F.3d 743, 749 (6th Cir. 2006) (quoting Yu v. Ashcroft, 364 F.3d 700, 702-03 (6th Cir. 2004)).

                                    B. Withholding of Removal

       Under § 241(b)(3) of the INA, 8 U.S.C. § 1231(b)(3), an alien may not be removed to a

country if “the alien’s life or freedom would be threatened in that country because of the alien’s race,

religion, nationality, membership in a particular social group, or political opinion.” 8 U.S.C. §


                                                  -3-
1231(b)(3)(A); Berri v. Gonzales, 468 F.3d 390, 397 (6th Cir. 2006). To demonstrate eligibility for

withholding of removal, an alien must show that there is a clear probability that she would be subject

to persecution if removed. Fang Huang v. Mukasey, 523 F.3d 640, 651 (6th Cir. 2008) (quotation

omitted). The regulations provide that an alien satisfies the “clear probability” standard by

establishing that “it is more likely than not” that the alien would be subject to persecution if

removed. 8 C.F.R. § 1208.16(b)(2).

       The BIA has interpreted persecution as “a harm or suffering inflicted upon an individual in

order to punish the individual for possessing a belief or characteristic the entity inflicting the harm

seeks to overcome.” Martinez v. Mukasey, 260 F. App’x 834, 839 (6th Cir. 2008) (citing Matter of

Acosta, 19 I. & N. Dec. 211 (BIA 1985), overruled on other grounds by Matter of Mogharrabi, 19

I. & N. Dec. 439 (BIA 1987)). Persecution consists of “more than a few isolated incidents of verbal

harassment or intimidation, unaccompanied by any physical punishment, infliction of harm, or

significant deprivation of liberty.” Mikhailevitch v. INS, 146 F.3d 384, 390 (6th Cir. 1998).

                                        1. Past Persecution

       The regulations governing withholding of removal provide that if the alien has demonstrated

past persecution in the proposed country of removal, a rebuttable presumption arises that the alien’s

life or freedom will be threatened in the future if removed to that country.              8 C.F.R. §

1208.16(b)(1)(i). As the BIA held, “[t]he only alleged act of persecution the respondent articulated

was one phone call, which, even accepting that it contained an implied threat, did not equate to

persecution.” Fernandez-Marin, No. A28 338 183, p. 2. We agree.

       Fernandez-Marin argues that current events in Colombia and the State Department’s Country

Report support the presumption that she would be in grave danger if removed. While her evidence


                                                 -4-
demonstrates generalized violence in Colombia, Fernandez-Marin has not provided any evidence

other than the phone call that she would be singled out or targeted. Circuit precedent is settled that

an individual may not rely solely on general descriptions of upheaval to satisfy the “clear

probability” standard for persecution. See, e.g., Liti, 411 F.3d at 639-41; Mullai v. Ashcroft, 385
F.3d 635, 639 (6th Cir. 2004); Yousif v. INS, 794 F.2d 236, 242 (6th Cir. 1986). Because Fernandez-

Marin has failed to establish past persecution, she is not entitled to the rebuttable presumption of

future persecution. 8 C.F.R. § 1208.16(b)(1)(i).

                                       2. Future Persecution

       Even though Fernandez-Marin failed to demonstrate past persecution, she may demonstrate

a threat of future persecution by establishing that “it is more likely than not” that she would be

persecuted on account of race, religion, nationality, membership in a particular social group, or

political opinion upon removal. 8 C.F.R. § 1208.16(b)(2). The BIA held that Fernandez-Marin

failed to demonstrate a clear probability of future persecution in Colombia. Again, we agree.

       Fernandez-Marin argues that she had met her burden of proving a clear probability of future

persecution based on her imputed political opinion and religious convictions. In support, she cites

several facts in the record, including her testimony that FARC continues to recruit children and target

those who attempt to thwart those efforts; FARC had murdered a Liberal party candidate and an

Archbishop of the Catholic church after she left the country; and FARC had kidnaped members of

a group supporting those who run for candidacy.

       The record evidence, however, does not demonstrate that Fernandez-Marin will “more likely

than not” be persecuted if removed. As Fernandez-Marin testified, none of her coworkers, including

those who had received similar phone calls, has been injured or harmed by the FARC in the eight


                                                 -5-
years since receiving the phone calls, despite their continuing work with the children. And her

parents, who still live in Colombia, have not been threatened or harmed. Thus, the BIA’s

determination was not manifestly contrary to law.

                                       IV. Conclusion

       For the reasons stated above, we AFFIRM the BIA decision dated April 8, 2008.




                                              -6-